Title: From James Madison to David Gelston, 24 December 1815
From: Madison, James
To: Gelston, David


                    ¶ To David Gelston. Letter not found. 24 December 1815. Offered for sale in Christie’s “American and European Manuscripts and Printed Books” Catalogue, 19 Dec. 1986, lot 33), where it is described as a one-page autograph note, signed, and quoted as follows: “J. Madison requests the favor of Mr. Gelston to have the enclosed letter [not present] delivered according to its address.” MS torn and marked “Free A. Burr.”
                